Citation Nr: 1205104	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-17 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the Veteran was properly found rehabilitated for the purposes of entitlement to vocational rehabilitation services, under the provisions of Chapter 31, Title 38 of the United States Code.  

2.  Entitlement to an extension of the period of basic eligibility for vocational rehabilitation services, under the provisions of Chapter 31, Title 38 of the United States Code.

(The Veteran's right ankle, left ear hearing loss, right elbow, left knee, cervical spine, and low back issues are the subject of a separate decision of the Board.)  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to September 1999, to include service in the service in the Southwest Theater of Operations from August 26, 1990, to March 29, 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision, of the Vocational and Rehabilitation Counseling Division (VR&C) of the Regional Office, of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  During the pendency of the appeal, the Veteran relocated to Michigan and the Detroit, Michigan, RO has jurisdiction over the appeal.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge.  

Based on a sympathetic assessment of the Veteran's statements and the evidence of record, the Board has recharacterized the appeal to accurately reflect the scope of the benefits sought, as reflected on the title page.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The issue of entitlement to an extension of the period of basic eligibility for vocational rehabilitation services, under the provisions of Chapter 31, Title 38 of the United States Code is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's current occupation is closely related to his Individualized Employment Assistance Plan and necessitates the rehabilitation training authorized in his April 2001 amended rehabilitation program.  

2.  The Veteran has not completed his amended April 2001 rehabilitation program and has not received the maximum services feasible to assistance retain his employment.  


CONCLUSION OF LAW

The Veteran has not been rehabilitated for the purposes of entitlement to vocational rehabilitation services, under the provisions of Chapter 31, Title 38 of the United States Code and is entitled to additional services.  38 U.S.C.A. §§ 3101, 3103, 3117 (West 2002); 38 C.F.R. §§ 21.80, 21.82, 21.88, 21.94, 21.180, 21.190, 21.196, 21.197, 21.283 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant matter, the Board grants entitlement to additional vocational rehabilitation services, a complete grant of the benefit sought on appeal, and no discussion of VA's duty to notify and assist is necessary.

The Veteran maintains that he was improperly deemed rehabilitated, as he did not complete his vocational rehabilitation training under the Chapter 31 program.  

	Applicable Law and Regulations

There are three "basic requirements" to establish eligibility for vocational rehabilitation services for the purposes of Chapter 31.  See 38 C.F.R. §§ 21.1(b), 21.40.  The first requirement, given the Veteran has a disability evaluation in excess of 20 percent, is that VA determine the Veteran is in need of rehabilitation because of a serious employment handicap.  See 38 C.F.R. §§ 21.1(b)(1), 21.40(a).  The second and third requirement are that the Veteran and VA identify the services necessary for training and rehabilitation and develop a written plan describing the program goals and the means through which those goals will be achieved.  See 38 C.F.R. § 21.1(b)(2), (3).  

The purpose of vocational rehabilitation training under the Chapter 31program is to provide for all services and assistance necessary to enable eligible Veterans to achieve independence in daily living and, to the maximum extent feasible, become employable and obtain and maintain suitable employment.  See 38 U.S.C.A. § 3100; 38 C.F.R. §§ 21.1(a); 21.70.  

A Veteran will be declared rehabilitated when the "goal of a rehabilitation program or a programs of employment services have been substantially achieved."  38 C.F.R. § 21.196(a).  A Veteran will be deemed rehabilitated, after completion of the specified rehabilitation program or a program of employment services, if he or she:

(I) is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; 

(II) is employed in an occupation unrelated to the occupational objective of the rehabilitation program for a least 60 continuous days, if the Veteran agrees with the change in occupational objective and the employment (a) follows intensive, yet unsuccessful, efforts to secure employment in the occupation objective of a rehabilitation plan for a closely related occupation contained in the rehabilitation plan;(b) is consistent with the Veteran's aptitudes, interests, and abilities; and (c) utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; 

(III) has pursued additional education or training, in lieu, of obtaining employment, following completion of the program of training and rehabilitation services, if (a) the additional education or training is not approvable as part of the Chapter 31 rehabilitation program; and (b) achievement of employment consistent with the Veteran's aptitudes, interests and abilities will be enhanced by the completion of the additional education or training.  

See 38 C.F.R. §§ 21.196(b), 21.283(c).  Additionally, if prior to completion of the rehabilitation plan under the Chapter 31 program, a Veteran will be considered rehabilitated if:

(I) the Veteran obtains and retains employment substantially using the service and assistance provided under the plan for rehabilitation;

(II) the employment obtained is consistent with the Veteran's abilities, aptitudes and interests; 

(III) the maximum services feasible to assist the Veteran retain the employment have been provided; and 

(IV) the Veteran has maintained the employment for at least 60 continuous days.

See 38 C.F.R. §§ 21.196(b), 21.283(d).  

	Background and Merits

In this case, the Board finds that August 2003 VR&C determination that the Veteran was rehabilitated was improper and he is entitled to additional training and rehabilitation services under Chapter 31, Title 38 of the United States Code.  See 38 C.F.R. § 21.196(b).

An April 1999 VR&E determination granted the Veteran's claim seeking basic entitlement to Chapter 31 benefits, effective October 1, 1999, the date following his separation from military service.  See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  On this date, a 50 percent combined disability evaluation was in effect for the Veteran's service-connected disabilities.  

As required by applicable law and regulations, the Roanoke VR&C and the Veteran developed an Individualized Employment Assistance Plan (IEAP) in October 1999, with the indicated objective of assisting the Veteran obtain and maintain suitable entry-level employment in the computer field.  See 38 C.F.R. §§ 21.80, 21.82, 21.88.  In October 1999, the Veteran and the Roanoke VR&C determined that course work leading to A+ computer certification was necessary to meet the objectives of the IEAP and such courses were authorized and completed by the Veteran.  

However, in April 2001, after he completed this authorized training and obtained employment consistent with this training, the Veteran and the Roanoke VR&C amended his rehabilitation program, indicating UNIX computer training was necessary to achieve the objective of the IEAP.  See 38 C.F.R. § 21.94(c).  Consistent with this amendment, a July 2001 Authorization and Certification of Entrance or Reentrance into Rehabilitation and Certification Status (VA Form 28-1905) specifically authorized the Veteran to obtain UNIX and PERL computer training.  This represents the most accurate assessment of the maximum services feasible to assist the Veteran retain his employment.  

VA paid tuition for two UNIX computer training courses, but VR&C case notes, dated in August 2001 and September 2001, indicate medical problems prevented the Veteran from completing/enrolling in these courses, which is contrary to a July 2003 VR&C special training report.  In a December 2001 correspondence, the Roanoke VR&C notified the Veteran that this rehabilitation program was temporarily being placed in interrupted status, based in part on his failure to complete the aforementioned courses.  38 C.F.R. § 21.197(a).  Consistent with this correspondence and relevant regulations, the Veteran was eligible to resume his rehabilitation program if he made appropriate contact with VA, prior to January 17, 2002, and indicated a desire to reenter the rehabilitation program.  38 C.F.R. § 21.197(d).  

The record reflects the Veteran's multiple contacts with the VR&C expressing his desire to continue his program of rehabilitation, as documented in VR&C case note dated as early as January 8, 2002.  At this time, he was instructed to provide supporting documentation from his employer to resume his program for rehabilitation but relevant laws and regulations impose no such burden on the Veteran.  See 38 U.S.C.A. § 3117; 38 C.F.R. § 21.197.  Thus, the Board finds that the Veteran's actions and numerous contacts with the Roanoke VR&C constituted reporting for reentrance into his prescribed program for rehabilitation and reestablished his entitlement to rehabilitation services under the Chapter 31 program.  See 38 C.F.R. §§ 21.180, 21.190, 21.197.  

In December 2001, the Veteran changed employers but remained in an occupation closely related to his rehabilitation program.  The evidence of record, to include VR&C case notes, strongly suggest usage of the UNIX computer operating system is an important part of the Veteran's occupational duties and, as detailed above, he has not completed courses in this area.  Although, the Veteran's current employer has not indicated that UNIX and/or PERL computer training is necessary to retain his employment, to include a January 2003 employment verification from, there is no documentation that training of this nature is not required, given the occupation is so closely related to his IEAP.  Further, the Veteran has provided a competent and credible account as to the necessity of additional computer training to retain his employment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

While a July 2003 VR&C special training report states that the Veteran obtained UNIX training under the Chapter 31 program, this is contrary to the evidence of record.  The Veteran's Chapter 31 benefits were temporarily interrupted in December 2001, in part, because he failed to complete this course.  Moreover, VR&C case notes, dated in August 2001 and January 2001, and a January 2003 VR&C memorandum confirm that the Veteran did not complete authorized computer training, UNIX or otherwise.  Consistent with this evidence, the Veteran has also provided a competent and credible account not attending or completing UNIX computer training for medical reasons.  See Buchanan; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, in April 2001 the Veteran's rehabilitation program was amended to allow additional UNIX and PERL computer training to meet the objective of his IEAP, and such were authorized by a July 2001 Authorization and Certification of Entrance or Reentrance into Rehabilitation and Certification Status (VA Form 28-1905).  The Veteran did not attend or complete the training authorized in furtherance of his IEAP, resulting in the temporary interruption of his rehabilitation program.  However, resolving all reasonable doubt in his favor, the Board finds his current occupation is closely related to his IEAP and necessitates the rehabilitation training authorized in his amended rehabilitation program.  Stated differently, the Veteran did not complete his rehabilitation program and was not provided the maximum services feasible to assist him in training his employment.  Accordingly, the Veteran has not been rehabilitated for the purposes of entitlement to vocational rehabilitation services, under the provisions of Chapter 31.  See 38 C.F.R. §§ 21.180(e), 21.190, 21.196, 21.197, 21.283.  Thus, to this extent, the Veteran's claim is granted.  


ORDER


The determination of rehabilitation for the purposes of entitlement to vocational rehabilitation services, under the provisions of Chapter 31 was improper, rendering him eligible for addition vocational and rehabilitations services under this program.  

REMAND

As discussed above, the Board has found that the Veteran has not been rehabilitated and is entitled to additional training and rehabilitation services under Chapter 31, Title 38 of the United States Code.  However, the period of basic eligibility for such benefits is limited to 12 years, beginning from the date of discharge from military service or upon the granting of a compensable rating for service-connected disability, and the Veteran's delimiting date is October 1, 2011.  See 38 U.S.C.A. § 3103(a), (b) (West 2002); 38 C.F.R. §§ 21.41, 21.42, 21.44 (2011); see also Education Award (VA Form 22-8945), Jul. 25, 2003.  As such, the Veteran, in fact, seeks an extension of the basic period of eligibility for the aforementioned benefits.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011).  

The period of basic eligibility for training and rehabilitation services under Chapter 31 may be extended for a set number of situations, to include based on a serious employment handicap.  See 38 C.F.R. § 21.44 (2011).  In this regard, the Board notes that the Veteran presently has a combined 80 percent disability evaluation and, as addressed in a separate and concurrently issued Board decision, he seeks service connection for additional disabilities and increased disability evaluations for other conditions.  Given the Board determination above and the significant change in the severity of the Veteran's service connected disabilities since August 2004, the Board must remand the matter of entitlement to an extension of the period of basic eligibility for vocational rehabilitation services, under the provisions of Chapter 31, for appropriate development and adjudication, as to preserve the Veteran's right to due process.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Further, during the pendency of this appeal many of the regulations that govern vocational rehabilitation benefits were amended, to include those related to the extension of the period of basic eligibility and the definition of a serious employment handicap.  In reviewing the aforementioned aspect of the Veteran's claim, the RO must apply the version most favorable to the Veteran, absent congressional or Secretarial intent to the contrary; however, the amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 (Apr. 10, 2000).  Thus, the claim must also be remanded to provide the Veteran with adequate notice of the relevant law and regulations that govern his claim including the portions of 38 C.F.R. §§ 21.50 to 21.52, effective prior to April 24, 2007, and since April 25, 2007.  See Bernard.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran notice of the laws and regulations governing his claim, to include the portions of 38 C.F.R. §§ 21.50 to 21.52, effective prior to April 24, 2007, and since April 25, 2007.  The Veteran should be afforded the opportunity to submit additional evidence and argument in support of his claim.  Such notice should be associated with the claims folder.

2.  After the issues addressed in the separate and concurrently dispatched Board decision have been fully developed and adjudicated, the RO should undertake any additional development efforts necessary to address the Veteran's claim seeking an extension of the period of basic eligibility for vocational rehabilitation services, under the provisions of Chapter 31 Title 38 of the United States Code.  All development efforts should be in writing and associated with the claims folder.

3.  Then, adjudicate the present matter on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


